Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 26 and 31-39 directed to a method for treating distributive shock in a human subject) in the reply filed on June 16, 2022, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific pharmaceutically acceptable carrier as saline solution); and Species B (i.e., a single and specific pre-diluted AngII concentration as 2.5 mg/ml) in the reply filed on June 16, 2022, is acknowledged.  

Status of Claims
Claims 1-30 were originally filed on February 4, 2022.  
The amendment received on February 4, 2022, canceled claims 1-25 and 29-30; amended claims 26-28; and added new claims 31-55.  The amendment received on December 17, 2021, canceled claims 16-19 and 22-30; and amended claims 1-3, 5-15, and 20-21.  The amendment received on October 6, 2022, canceled claims 27-28, 34, and 40-55; and amended claims 26, 35, 37, and 39.
Claims 26, 31-33, and 35-39 are currently pending and are under consideration.

Priority
The present application is a divisional of U.S. Application No. 16/220,901, filed on December 14, 2018, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 61/599,606 filed December 15, 2017.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Response to Arguments
Applicant’s arguments, see Response, filed 10/6/22, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 26 has been withdrawn. 

Applicant’s arguments, see Response, filed 10/6/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 39 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn. 

Response to Amendment
The Declaration under 37 CFR 1.132 filed October 6, 2022, is insufficient to overcome the rejection of claims 26, 31-33, and 35-39 based upon Sigma-Aldrich, “Angiotensin II human”, available online at https://www.sigmaaldrich.com/catalog/product/sigma/a9525?lang=en&region=US, 4 pages (first available 2015) (hereinafter “the Sigma-Aldrich reference”) in view of Sigma-Aldrich, “Product Information: Angiotensin II”, available online at https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/Datasheet/6/a9525dat.pdf, 1 page (2012) (hereinafter “the Production Information reference”), Chawla US Publication No. 2015/0164980 A1 published on June 18, 2015, Tidmarsh, WO 2016/007589 A1 published January 14, 2016, Maselbas, W., “Classification of research and development activities,” available online at https://archiwum.ncbr.gov.pl/fileadmin/user_upload/pUBLIKACJE/Ewaluacje/maselbas_net.pdf, 27 pages (2015), and Sigma-Aldrich, “Storage and Handling, Synthetic Peptides: Guidelines,” available online at https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/General_Information/peptide_handling_guide.pdf, 4 pages (2005) (hereinafter “the second Sigma Aldrich reference”), alone or as evidenced by, Eisai Co., “Flow of R&D (Drug Creation Research)”, available online at www.eisai.com/company/business/research/research/index.html#:~:text=As%20the%20name%20literally%20suggests,development%20research%20and%20clinical%20research., 3 pages (accessed on 3/23/22) (hereinafter “the Eisai reference”), Walpole et al., BMC Public Health 12:6 pages (2012), and “Common Crystalloid Intravenous Fluids”, Univ. Texas Medical Branch, available online at www.utmb.edu/Pedi_Ed/CoreV2/Fluids/Fluids6.html#:~:text=Normal%20saline%20is%200.9%25%20saline,or%209%20G%20per%20liter.&text=This%20solution%20has%20154%20mEq,150%20mEq%20of%20Na%2FL, 2 pages (accessed on 6/30/22) (hereinafter “the Saline reference”) as set forth in the last Office action for the reasons stated below. 
Declarants’ arguments are acknowledged.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Briefly, the Sigma-Aldrich reference teaches that AngII is present in the form of a powder in a pack in an amount of 1 mg or 5 mg (See the Sigma-Aldrich reference, pg. 1).  The Product Information reference teaches that a lyophilized powder form of AngII in an amount of 1 mg or 5 mg can be reconstituted (i.e., same as diluting) in water in order to form an aqueous solution that can then be aliquoted.  Maselbas suggests the need to formulate a biologic product into a designated pharmaceutical form and route of administration in human and ensuring that manufacture of the biologic product is in accordance with (GMP).  The second Sigma Aldrich reference teaches guidelines for dissolving several peptides where 0.1% acetic acid/water to yield a target concentration of 1-5 mg/ml and sonicate the sample.  Tidmarsh teaches hat a composition comprising AngII can be formulated with varying concentrations of AngII including concentrations ranging from about 1 mcg/ml to 1000 mcg/ml (i.e., 0.001 mg/ml to 1 mg/ml) or from about 1 to 25 mg/ml with a specific concentration of about 2.5 mg/ml (See Tidmarsh specification, pg. 10, 2nd paragraph).  Chawla teaches administering AngII to a human patient having high output shock (i.e., distributive shock) or shock such as septic shock where AngII is formulated in a diluent such as water and/or sodium chloride in order to be administered to a human subject via continuous intravenous infusion.  Therefore, the Examiner maintains that an ordinary skilled artisan would be motivated with a reasonable expectation of success to dilute a lyophilized powder form of AngII in an amount of 1 mg or 5 mg in water according to cGMP where the amount of water results in an AngII concentration ranging from about 0.005 mg/ml to about 0.01 mg/ml, and then administering the diluted solution of AngII to a human subject via continuous intravenous infusion.
Thus, the Examiner is not suggesting that the AngII product taught by the Sigma-Aldrich reference is being administered to a human patient without any further processing.  As such, although the Sigma-Aldrich reference teaches that the AngII is for R&D use only, Declarant fails to recognize that the rejection is based on a combination of references and not solely on the Sigma-Aldrich reference.  As discussed in the rejection below, R&D encompasses three stages.  Following the drug development research stage, drug candidates are then elevated to the clinical research stage, which involves three phases of clinical trials as evidenced by the Eisai reference (See the Eisai reference, pg. 1, 1st paragraph) (emphasis added).  Since clinical trials include administering a pharmaceutical product to humans, it must follow that the pharmaceutical product is sterilized and/or formulated under GMP procedures such that the pharmaceutical product is safe for human administration.  The Sigma-Aldrich reference simply teaches a raw AngII product. Thus, the question is whether an ordinary skilled artisan would be motivated to take this raw AngII product and perform the necessary techniques/procedures in order for the AngII product to be administered to a human patient to treat distributive shock.  In light of the combined teachings of the Product Information reference, Tidmarsh, Chawla, and Maselbas, the answer to this question is yes because an ordinary skilled artisan would routinely undergo known techniques and procedures in order to formulate the raw AngII product for human administration, especially since clinical trials are part of R&D.  
	Furthermore, Declarant’s argument regarding the difficulty in obtaining a vial of AngII in an amount of about 0.5 mg to about 20 mg from Bachem given that such an amount would pose a significant risk of death, it is found unpersuasive.  It is unclear how such argument is pertinent to the instant 103 rejection because AngII in an amount of about 0.5 mg to about 20 mg is not being directly administered to a human patient.  Rather, this amount is being diluted and then administered in a step-wise fashion via continuous intravenous infusion.  As such, such an argument is unrelated to whether an ordinary skilled artisan would be motivated to modify the AngII product of the Sigma-Aldrich reference because an ordinary skilled artisan routinely utilizes well-known techniques to formulate a protein product such as the AngII of the Sigma-Aldrich reference for human administration in a clinical setting, especially given that AngII is known to treat distributive shock.  
	Accordingly, the Declaration is found unpersuasive.  

Maintained/Modified Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 26, 31-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sigma-Aldrich, “Angiotensin II human”, available online at https://www.sigmaaldrich.com/catalog/product/sigma/a9525?lang=en&region=US, 4 pages (first available 2015) (hereinafter “the Sigma-Aldrich reference”) in view of Sigma-Aldrich, “Product Information: Angiotensin II”, available online at https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/Datasheet/6/a9525dat.pdf, 1 page (2012) (hereinafter “the Production Information reference”), Chawla US Publication No. 2015/0164980 A1 published on June 18, 2015, Tidmarsh, WO 2016/007589 A1 published January 14, 2016, Maselbas, W., “Classification of research and development activities,” available online at https://archiwum.ncbr.gov.pl/fileadmin/user_upload/pUBLIKACJE/Ewaluacje/maselbas_net.pdf, 27 pages (2015), and Sigma-Aldrich, “Storage and Handling, Synthetic Peptides: Guidelines,” available online at https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/General_Information/peptide_handling_guide.pdf, 4 pages (2005) (hereinafter “the second Sigma Aldrich reference”), alone or as evidenced by, Eisai Co., “Flow of R&D (Drug Creation Research)”, available online at www.eisai.com/company/business/research/research/index.html#:~:text=As%20the%20name%20literally%20suggests,development%20research%20and%20clinical%20research., 3 pages (accessed on 3/23/22) (hereinafter “the Eisai reference”), Walpole et al., BMC Public Health 12:6 pages (2012), and “Common Crystalloid Intravenous Fluids”, Univ. Texas Medical Branch, available online at www.utmb.edu/Pedi_Ed/CoreV2/Fluids/Fluids6.html#:~:text=Normal%20saline%20is%200.9%25%20saline,or%209%20G%20per%20liter.&text=This%20solution%20has%20154%20mEq,150%20mEq%20of%20Na%2FL, 2 pages (accessed on 6/30/22) (hereinafter “the Saline reference”).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 26, 35-36 and 39, with respect to a dosage form comprising about 0.5 to about 20 mg of AngII where the dosage form is formulated for human administration as recited in instant claim 26; and with respect to where the dosage form is in an aqueous solution as recited in instant claim 35; with respect to where the dosage form comprises aqueous solution as recited in instant claims 36 and 39:
The Sigma-Aldrich reference teaches packs (i.e., same as a kit) for sale, either individually or in a group of 5 packs (i.e., from 5 x 1 mg), of human AngII in the form of a powder in an amount of 1 mg or 5 mg (note: each constituting a specific embodiment within the instantly claimed range of about 0.5 to about 20 mg) (See the Sigma-Aldrich reference, pg. 1).  Thus, the teachings of the Sigma-Aldrich reference satisfies the claim limitations with respect to a form (i.e., powder) comprising a AngII in an amount of 1 mg or 5 mg (i.e., falls within the claimed range of about 0.5 to about 20 mg) as recited in instant claim 26, and with respect to where the AngII is a lyophilizate as recited in instant claim 37.
Regarding the AngII being in a dosage form, and where the dosage form comprises an aqueous solution of AngII, as discussed supra, the Sigma-Aldrich reference teaches that the AngII is present in the form of a powder in the pack in an amount of 1 mg or 5 mg (See the Sigma-Aldrich reference, pg. 1) thereby constituting a dosage form as recited in instant claim 26.  
The Product Information reference teaches that AngII is soluble in organic solvents and in aqueous solutions (pH 5-8) yielding a clear, colorless solution (See Product Information reference, col. 2, 1st paragraph).  Although, the Product Information reference teaches that the AngII should be stored as a lyophilized peptide because it is more stable at sub-zero temperatures, the Product Information reference also teaches that the AngII can be reconstituted in water to form a solution that may be aliquoted (See Product Information reference, col. 2, last paragraph) thereby constituting where the AngII is in a dosage form of an aqueous solution.  Therefore, the Sigma-Aldrich and Product Information references suggest that AngII can be in either a lyophilized form, e.g., when needed to be stored, or reconstituted in water in order to form an aqueous solution that can then be aliquoted.  Thus, the teachings of the Product Information reference suggest the claim limitation with respect to where the dosage form is in an aqueous solution as recited in instant claim 35, with respect to where the form comprises aqueous solution as recited in instant claims 36 and 39.
Tidmarsh teaches that AngII regulates blood pressure via vasoconstriction and sodium reabsorption (See Tidmarsh specification, pg. 1, last paragraph) thereby constituting where AngII is a vasoconstrictor.  Tidmarsh also teaches that the hemodynamic effects of AngII administration has been the subject of numerous clinical studies demonstrating significant effects on systemic and renal blood flow (See Tidmarsh specification, pg. 1, last paragraph).  As such, Tidmarsh teaches methods of treating hypotension in a patient by administering AngII to the patient, monitoring the patient’s mean arterial pressure (MAP), and titrating the amount of AngII as needed to maintain the patient’s MAP within a desired level (See Tidmarsh specification, pg. 1, last paragraph to pg. 2, first two paragraphs).  
Moreover, Tidmarsh teaches that anti-hypotensive therapeutics can be administered in any suitable way but are typically administered by continuous infusion (See Tidmarsh specification, pg. 3, last paragraph) thereby constituting where the anti-hypotensive therapeutic is in a liquid dosage form.  However, the therapeutic can also be administered orally where the rate can be increased by switching to a higher-dose form (note: same as a dosage form) (See Tidmarsh specification, pg. 12, 3rd paragraph) or via parenteral administration (See Tidmarsh specification, pg. 3, last paragraph).  Tidmarsh teaches that AngII is effective at increasing a patient’s MAP at concentrations above 1 ng/kg/min including administration at a rate greater than or equal to 40 ng/kg/min (See Tidmarsh specification, pg. 8, 2nd paragraph) thereby equating to a daily dosage range of AngII from about 0.1162 mg to about 4.65 mg (note: average body human weight in kg in North America is 80.7 kg as evidenced by the Walpole article at pg. 3, col. 2, 3rd paragraph) (calculation: 1 ng/kg/min x 80.7 kg = 80.7 ng/min x 60 min = 4.842 mcg/hr x 24 hr = 116.208 mcg/day or 0.116208 mg/day; 40 ng/kg/min x 80.7 kg = 3.228 mcg/min x 60 min = 193.68 mcg/hr x 24 hr = 4648.32 mcg/day or 4.64832 mg/day).  
Therefore, when combining the teachings of the Sigma Aldrich reference and the Product Information reference with those of Tidmarsh, an ordinary skilled artisan would be motivated to utilize an initial reconstituted liquid dosage form comprising AngII in an amount of 1 mg or 5 mg as a dosage form, and aliquoting the reconstituted AngII such that the AngII is administered via continuous infusion at a rate ranging from above 1 ng/kg/min to greater than or equal 40 ng/kg/min to a patient in order to treat hypotension.  Thus, the teachings of the Product Information reference and Tidmarsh suggest the claim limitations with respect to where the form is a dosage form as recited in instant claim 26 and 35-36.
Regarding the dosage form being formulated for human administration, the Product Information reference teaches that AngII is a vasoconstrictor and is important in regulating cardiovascular hemodynamics and cardiovascular structure by stimulating angiogenesis and increasing microvessel density (See Product Information reference, col. 1, 1st paragraph) thereby demonstrating that AngII would be useful for the regulation of cardiovascular hemodynamics and cardiovascular structure.  The Product Information reference also teaches the product is for R&D use only, not for drug, household or other uses (See Product Information reference, col. 1, last paragraph).  As evidenced by the Eisai reference, R&D encompasses three stages: drug discovery research, drug development research, and clinical research (See the Eisai reference, pg. 1, 1st paragraph).  During the drug development research stage, researchers lay the groundwork for filing and approval around the world by evaluating the compounds’ physicochemical and biological properties, assuring their quality and safety, and performing process chemistry research into methods of large-scale synthesis and manufacturing (See the Eisai reference, pg. 1, 1st paragraph).  Following the drug development research stage, drug candidates are then elevated to the clinical research stage, which involves three phases of clinical trials (See the Eisai reference, pg. 1, 1st paragraph).  Therefore, since the Product Information reference teaches that the AngII is for R&D use only, it would follow that the R&D use encompasses use in the drug development research and clinical research stages.  
Tidmarsh teaches administering AngII to a patient to treat hypotension where the AngII is preferably manufactured under current good manufacturing conditions (cGMP) (See Tidmarsh specification, pg. 12, 3rd paragraph).
Chawla teaches administering AngII to a human patient having high output shock (i.e., distributive shock) or shock such as septic shock and undergoing treatment with a catecholamine at a dose equivalent to at least about 0.2 mcg/kg/min of norepinephrine, where AngII is administered in a dose which is effective to raise the blood pressure of the subject to a mean arterial pressure (MAP) of about 65 mm Hg or above, and which is effective to reduce the dose of the catecholamine required to maintain a MAP of about 65 mm Hg to the equivalent of about 0.05-0.2 mcg/kg/min norepinephrine or less (See Chawla specification, paragraph [0046], [0059]-[0060], [0065]-[0067]) where the AngII is preferably manufactured under current good manufacturing conditions (cGMP) (See Chawla specification, paragraph [0022]).
Maselbas teaches a review of the classification of the various phases of clinical trials in the context of R&D (See Maselbas article, pg. 7, 1st paragraph).  Biopharmaceutical products are divided into 4 broad categories where one of these categories are biologic products (See Maselbas article, pg. 8, chart).  Biologic products include recombination therapeutic proteins that can be used as therapeutics (See Maselbas article, pg.16, col. 1, 1st paragraph).  Maselbas also teaches that the applied research stage (note: same as the drug development research stage evidenced by the Eisai reference), is further divided into three phases: drug discovery and laboratory research, pharmaceutical development, and preclinical research (See Maselbas article, pg.16, col. 2, 2nd paragraph).  In order to proceed with early development phase and to start phase I clinical trial on human, it is also necessary to complete steps of pharmaceutical development (See Maselbas article, pg.17, col. 1, 2nd paragraph).  Examples of those activities include: product formulation for the designed pharmaceutical form and route of administration in human, stability testing of final product, and scale up and manufacturing in accordance with Good Manufacturing Practice (GMP) (See Maselbas article, pg.17, col. 1, 2nd paragraph).  Therefore, Maselbas suggests the need to formulate a biologic product into a designated pharmaceutical form and route of administration in human and ensuring that manufacture of the biologic product is in accordance with (GMP).  Thus, an ordinary skilled artisan would be well-versed in the methods and procedures of taking a biologic product such as AngII in an amount of 1 mg or 5 mg, manufacturing it in accordance with the GMP, and formulating it in a dosage form suitable for human administration in clinical trials.  Accordingly, the Product Information reference, Tidmarsh, Chawla, and Maselbas suggest the claim limitation with respect to where the dosage form taught by the Sigma Aldrich reference is formulated such that it is suitable for human administration as recited in instant claims 26 and 39.

For claims 26 and 38-39, with respect to a method of treating distributive shock in a human patient by administering a dosage form of AngII to the subject via continuous intravenous infusion as recited in instant claims 26 and 39; and with respect to where the distributive shock is septic shock as recited in instant claim 38:
As discussed supra for claims 26 and 39, the Product Information reference teaches that AngII is a vasoconstrictor and is important in regulating cardiovascular hemodynamics and cardiovascular structure by stimulating angiogenesis and increasing microvessel density (See Product Information reference, col. 1, 1st paragraph) thereby demonstrating that AngII would be useful for the regulation of cardiovascular hemodynamics and cardiovascular structure.
Furthermore, as discussed supra for claims 26 and 39, Tidmarsh teaches methods of treating hypotension by administering AngII to a patient, measuring the patient’s subsequent MAP, and titrating the catecholamine and/or AngII dosing being administered to the patient including a human patient according to the change in the patient’s blood pressure (See Tidmarsh specification, pg. 1, last paragraph; pg. 10, 6th paragraph) where the patient can have sepsis, septic shock, distributive shock, or cardiogenic shock (See Tidmarsh specification, pg. 10, 5th paragraph).  Moreover, Tidmarsh teaches that anti-hypotensive therapeutics can be administered in any suitable way but are typically administered by continuous infusion (i.e., same as continuous intravenous infusion) (See Tidmarsh specification, pg. 3, last paragraph; pg. 10, 4th paragraph).  
Chawla teaches administering AngII to a human patient having high output shock (i.e., distributive shock) or shock such as septic shock and undergoing treatment with a catecholamine at a dose equivalent to at least about 0.2 mcg/kg/min of norepinephrine, where AngII is administered in a dose which is effective to raise the blood pressure of the subject to a mean arterial pressure (MAP) of about 65 mm Hg or above, and which is effective to reduce the dose of the catecholamine required to maintain a MAP of about 65 mm Hg to the equivalent of about 0.05-0.2 mcg/kg/min norepinephrine or less (See Chawla specification, paragraph [0046], [0059]-[0060], [0065]-[0067]) where the AngII is preferably manufactured under current good manufacturing conditions (cGMP) (See Chawla specification, paragraph [0022]).  Moreover, Chawla teaches that a composition comprising AngII may be suitable for parenteral administration such as injection or intravenous infusion (See Chawla specification, paragraph [0022]).  As such, Tidmarsh and Chawla encompass treatment methods including treating distributive shock by administering AngII in a dosage form via continuous intravenous infusion that is effective in treating distributive shock by treating hypotension.  Therefore, the combination of the references suggest where the AngII in a lyophilized form in an amount of 1 mg or 5 mg as taught by the Sigma Aldrich reference is formulated as a dosage form in aqueous solution that can then be administered via continuous intravenous infusion to a human patient in order to treat distributive shock by treating hypotension as recited in instant claims 26 and 39.

For claims 26, 31, and 39, with respect to diluting a dosage form comprising about 0.5 to about 20 mg of AngII in a pharmaceutically acceptable carrier to provide a diluted solution of AngII where the diluted solution of AngII is administered to the subject as recited in instant claim 26; with respect to where the pharmaceutically acceptable carrier is a saline solution as recited in instant claim 31; and with respect to diluting a dosage form comprising AngII in saline to provide a diluted solution of AngII where the diluted solution of AngII is administered to the subject as recited in instant claim 39:
As discussed supra for claims 26 and 39, the Sigma-Aldrich reference teaches that the AngII is present in the form of a powder in the pack in an amount of 1 mg or 5 mg (See the Sigma-Aldrich reference, pg. 1).  
Furthermore, as discussed supra for claims 26 and 39, the Product Information reference teaches that AngII is soluble in organic solvents and in aqueous solutions (pH 5-8) yielding a clear, colorless solution (See Product Information reference, col. 2, 1st paragraph).  Although, the Product Information reference teaches that the AngII should be stored as a lyophilized peptide because it is more stable at sub-zero temperatures, the Product Information reference also teaches that the AngII can be reconstituted in water to form a solution that may be aliquoted (See Product Information reference, col. 2, last paragraph) thereby constituting where the AngII is in the form of an aqueous solution such that the AngII lyophilized powder form is diluted in an aqueous solution.  As such, the Product Information reference suggests that a lyophilized powder form of AngII in an amount of 1 mg or 5 mg can be reconstituted (i.e., same as diluting) in water in order to form an aqueous solution that can then be aliquoted.  Thus, the Product Information references suggests diluting a lyophilized powder form of AngII in an amount of 1 mg or 5 mg in a pharmaceutically acceptable carrier such as water to form an aqueous diluted solution of AngII, which can then be aliquoted thereby suggesting the claim limitation with respect to diluting a dosage form comprising about 0.5 to about 20 mg of AngII in a pharmaceutically acceptable carrier to provide a diluted solution of AngII as recited in instant claim 26. 
As discussed supra for claims 26 and 39, Chawla teaches administering AngII to a human patient having high output shock (i.e., distributive shock) or shock such as septic shock and undergoing treatment with a catecholamine at a dose equivalent to at least about 0.2 mcg/kg/min of norepinephrine, where AngII is administered in a dose which is effective to raise the blood pressure of the subject to a mean arterial pressure (MAP) of about 65 mm Hg or above, and which is effective to reduce the dose of the catecholamine required to maintain a MAP of about 65 mm Hg to the equivalent of about 0.05-0.2 mcg/kg/min norepinephrine or less (See Chawla specification, paragraph [0046], [0059]-[0060], [0065]-[0067]).  
Furthermore, Chawla teaches that suitable formulations (pharmaceutical compositions) for administering a drug will depend on the mode of administration (See Chawla specification, paragraph [0031]).  For example, formulations adapted for parenteral administration may comprise a sterile aqueous preparation, preferably isotonic with the blood of the recipient (See Chawla specification, paragraph [0031]).  The aqueous preparation may be formulated according to known methods using suitable dispersing, wetting, and/or suspending agents (See Chawla specification, paragraph [0031]).  The preparation also may be a sterile injectable solution or suspension in a diluent or solvent, for example, as a solution in 1,3-butanediol, water, Ringer’s solution, and isotonic sodium chloride solution, which are exemplary acceptable diluents (See Chawla specification, paragraph [0031]).  By teaching that the AngII preparation is formulated as a solution in a diluent such as water and/or isotonic sodium chloride thereby necessarily encompassing saline solution (i.e., water and sodium chloride), it must follow that the AngII is diluted prior to administration to a subject in a pharmaceutically acceptable carrier where the pharmaceutically acceptable carrier is an aqueous solution and/or a saline solution.  Therefore, the combination of the Sigma Aldrich reference, the Product Information reference, Chawla, Tidmarsh, and Maselbas suggest starting with a lyophilized powder of AngII in an amount of 1 mg or 5 mg, diluting the powder in water or saline as a pharmaceutically acceptable carrier under cGMP to provide a diluted solution of AngII where this diluted solution can then be aliquoted (i.e., administered) to a human patient.  Thus the combination of references suggest the claim limitations with respect to the diluting steps as recited in instant claims 26 and 39, and with respect to the claim limitation with respect to where the pharmaceutically acceptable carrier is a saline solution as recited in instant claim 31.

For claim 32, with respect to where the saline solution is 0.9% sodium chloride:
As discussed supra for claims 26 and 39, Chawla teaches that suitable formulations (pharmaceutical compositions) for administering a drug will depend on the mode of administration (See Chawla specification, paragraph [0031]).  For example, formulations adapted for parenteral administration may comprise a sterile aqueous preparation, preferably isotonic with the blood of the recipient (See Chawla specification, paragraph [0031]).  The aqueous preparation may be formulated according to known methods using suitable dispersing, wetting, and/or suspending agents (See Chawla specification, paragraph [0031]).  The preparation also may be a sterile injectable solution or suspension in a diluent or solvent, for example, as a solution in 1,3-butanediol, water, Ringer’s solution, and isotonic sodium chloride solution, which are exemplary acceptable diluents (See Chawla specification, paragraph [0031]).  By teaching that the AngII preparation is formulated as a solution in a diluent such as water and/or isotonic sodium chloride thereby necessarily encompassing saline solution (i.e., water and sodium chloride), it must follow that the AngII is diluted prior to administration to a subject in a pharmaceutically acceptable carrier where the pharmaceutically acceptable carrier is an aqueous solution and/or a saline solution.  Furthermore, Chawla teaches in Example 1 that patients were randomized to receive the AngII infusion in normal saline (See Chawla specification, paragraph [0067]).  As evidenced by the Saline reference, normal saline is 0.9% saline meaning that there is 0.9 G of sodium chloride per 100 ml of solution (See the Saline reference, pg. 1, 1st paragraph).  Therefore, the teachings of Chawla suggest where the pharmaceutically acceptable carrier to dilute AngII is a saline solution wherein the saline solution is 0.9% sodium chloride as recited in instant claim 32.  

For claims 33, 35, and 39, with respect to where the diluted solution of AngII has a concentration of about 0.005 mg/ml to about 0.01 mg/ml as recited in instant claims 33 and 39; and with respect to where the dosage form is in an aqueous solution having an AngII concentration of 2.5 mg/ml as recited in instant claim 35: 
As discussed supra for claims 26 and 39, the Sigma-Aldrich reference teaches that the AngII is present in the form of a powder in the pack in an amount of 1 mg or 5 mg (See the Sigma-Aldrich reference, pg. 1).  
Furthermore, as discussed supra for claims 26 and 39, the Product Information reference teaches that a lyophilized powder form of AngII in an amount of 1 mg or 5 mg can be reconstituted (i.e., same as diluting) in water in order to form an aqueous solution that can then be aliquoted.  Thus, the Product Information references suggests diluting a lyophilized powder form of AngII in an amount of 1 mg or 5 mg in a pharmaceutically acceptable carrier such as water to form an aqueous diluted solution of AngII, which can then be aliquoted. 
As discussed supra for claims 26, 31, and 39, Chawla teaches that suitable formulations (pharmaceutical compositions) for administering a drug will depend on the mode of administration (See Chawla specification, paragraph [0031]).  For example, formulations adapted for parenteral administration may comprise a sterile aqueous preparation, preferably isotonic with the blood of the recipient (See Chawla specification, paragraph [0031]).  The aqueous preparation may be formulated according to known methods using suitable dispersing, wetting, and/or suspending agents (See Chawla specification, paragraph [0031]).  The preparation also may be a sterile injectable solution or suspension in a diluent or solvent, for example, as a solution in 1,3-butanediol, water, Ringer’s solution, and isotonic sodium chloride solution, which are exemplary acceptable diluents (See Chawla specification, paragraph [0031]).  Therefore, the teachings of Chawla suggest that an ordinary skilled artisan would be well-aware of known methods of formulating AngII for human administration. 
Tidmarsh teaches that a composition comprising AngII can be formulated with varying concentrations of AngII including concentrations ranging from about 1 mcg/ml to 1000 mcg/ml (i.e., 0.001 mg/ml to 1 mg/ml) or from about 1 to 25 mg/ml with a specific concentration of about 2.5 mg/ml (See Tidmarsh specification, pg. 10, 2nd paragraph) thereby equating to AngII concentration ranging from about 0.001 mg/ml to 25 mg/ml and thereby overlapping with the claimed concentration ranges recited in instant claims 33 and 39 and whereby the claimed concentration of 2.5 mg/ml lying within the concentration range taught by Tidmarsh.  Therefore, the teachings of the Product Information reference, Chawla, and Tidmarsh suggest diluting a lyophilized powder form of AngII in an amount of 1 mg or 5 mg in water where the resulting AngII concentration ranges from about 0.001 mg/ml to 25 mg/ml with a specific embodiment of 2.5 mg/ml thereby resulting in a dosage aqueous solution form of AngII that is suitable for human administration.  Thus, the teachings of the Product Information reference, Chawla, and Tidmarsh suggest suggesting the claim limitations as recited in instant claims 33, 35, and 39.  

For claim 36, with respect to where the dosage form comprises about 1 ml of the aqueous solution as recited in instant claim 36:
As discussed supra for claims 33 and 35, the Sigma-Aldrich reference teaches that the AngII is present in the form of a powder in the pack in an amount of 1 mg or 5 mg (See the Sigma-Aldrich reference, pg. 1).  
Furthermore, as discussed supra for claims 33 and 35, the Product Information reference teaches that a lyophilized powder form of AngII in an amount of 1 mg or 5 mg can be reconstituted (i.e., same as diluting) in water in order to form an aqueous solution that can then be aliquoted.  Thus, the Product Information references suggests diluting a lyophilized powder form of AngII in an amount of 1 mg or 5 mg in a pharmaceutically acceptable carrier such as water to form an aqueous diluted solution of AngII, which can then be aliquoted. 
As discussed supra for claims 33 and 35, Chawla teaches that suitable formulations (pharmaceutical compositions) for administering a drug will depend on the mode of administration (See Chawla specification, paragraph [0031]).  For example, formulations adapted for parenteral administration may comprise a sterile aqueous preparation, preferably isotonic with the blood of the recipient (See Chawla specification, paragraph [0031]).  The aqueous preparation may be formulated according to known methods using suitable dispersing, wetting, and/or suspending agents (See Chawla specification, paragraph [0031]).  The preparation also may be a sterile injectable solution or suspension in a diluent or solvent, for example, as a solution in 1,3-butanediol, water, Ringer’s solution, and isotonic sodium chloride solution, which are exemplary acceptable diluents (See Chawla specification, paragraph [0031]).  Therefore, the teachings of Chawla suggest that an ordinary skilled artisan would be well-aware of known methods of formulating AngII for human administration. 
Moreover, as discussed supra for claims 33 and 35, Tidmarsh teaches that a composition comprising AngII can be formulated with varying concentrations of AngII including concentrations ranging from about 1 mcg/ml to 1000 mcg/ml (i.e., 0.001 mg/ml to 1 mg/ml) or from about 1 to 25 mg/ml with a specific concentration of about 2.5 mg/ml (See Tidmarsh specification, pg. 10, 2nd paragraph) thereby equating to AngII concentration ranging from about 0.001 mg/ml to 25 mg/ml.  
Regarding where the dosage form comprises about 1 ml of the aqueous solution, the second Sigma-Aldrich reference teaches guidelines for dissolving several peptides where 0.1% acetic acid/water to yield a target concentration of 1-5 mg/ml and sonicate the sample (See the second Sigma-Aldrich reference, pg. 3, last paragraph) thereby encompassing 2.5 mg/ml.  Given that the Sigma-Aldrich reference teaches packs of either 1 mg or 5 mg lyophilized AngII, it would follow that in order to achieve a target AngII concentration of 1-5 mg/ml, the volume of water used to reconstitute the lyophilized AngII in an amount of 1 mg ranges from 1 ml (i.e., 1 mg/ml) to 0.2 ml (i.e., 5 mg/ml) and the volume of water used to reconstitute the lyophilized AngII in an amount of 5 mg ranges from 5 ml (i.e., 1 mg/ml) to 1 ml (i.e., 5 mg/ml).  As such, when the teachings of the second Sigma-Aldrich reference is combined with other references, the references suggest that the concentration of AngII and the volume of water can be adjusted such that an ordinary skilled artisan would routinely optimize these variables in order to formulate AngII in a dosage aqueous solution form to administer to a human patient as recited in instant claim 36.

For claim 37, with respect to where the AngII in the dosage form is a lyophilizate:
The Product Information reference teaches that the human AngII powder is recommended to be stored at -20ºC because lyophilized peptides are generally extraordinarily stable at sub-zero temperatures (See the Product Information reference, col. 2, 2nd paragraph).  As such, prior to reconstitution in water, the AngII is provided as a lysophilisate.  Therefore, the teachings of the Product Information reference satisfy the claim limitation as recited in instant claim 37.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	The Sigma-Aldrich reference does not expressly teach a dosage form comprising about 0.5 to about 20 mg of AngII wherein the dosage form is formulated for human administration as recited in instant claim 26.  However, the teachings of the Product Information reference, Tidmarsh, Chawla, and Maselbas cure these deficiencies by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
	The Sigma-Aldrich reference does not expressly teach a method for treating distributive shock in a human patient by diluting a dosage form comprising about 0.5 to about 20 mg AngII in a pharmaceutically acceptable carrier to provide a diluted solution of AngII and administering the diluted solution of AngII to the subject via continuous intravenous infusion as recited in instant claim 26, with respect to where the pharmaceutically acceptable carrier is a saline solution as recited in instant claim 31, and with respect to where the saline solution is 0.9% sodium chloride as recited in instant claim 32.  However, the teachings of the Product Information reference, Chawla, and Maselbas cure these deficiencies by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR. 
	The Sigma-Aldrich reference does not expressly teach where the diluted solution of AngII has a concentration of about 0.005 mg/ml to about 0.01 mg/ml as recited in instant claims 33 and 39.  However, the teachings of the Product Information reference, Chawla, and Maselbas cure these deficiencies by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.  Additionally and/or alternatively, the concentration of AngII in a diluted solution ranging from about 0.005 mg/ml to about 0.01 mg/ml would be obvious because the taught concentration range overlaps with the claimed concentration range as further articulated below.  Furthermore, an ordinary skilled artisan would routinely adjust the concentration of AngII in a diluted solution as further articulated below.  
	The Sigma-Aldrich reference does not expressly teach where the AngII in the dosage form is in an aqueous solution having an AngII concentration of 2.5 mg/ml as recited in instant claim 35.  However, the teachings of the Product Information reference, Chawla, and Maselbas cure these deficiencies by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.  Additionally and/or alternatively, the concentration of AngII in a dosage form being 2.5 mg/ml would be obvious because the taught concentration range overlaps with the claimed concentration range as further articulated below.  Furthermore, an ordinary skilled artisan would routinely adjust the concentration of AngII in a dosage form as further articulated below.
	The Sigma-Aldrich reference does not expressly teach where the dosage form comprises about 1 ml of the aqueous solution as recited in instant claim 36.  However, an ordinary skilled artisan would routinely optimize the concentration of AngII and the volume of water in light of the teachings of the Product Information reference, Chawla, Maselbas, and the second Sigma Aldrich reference as further articulated below. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a dosage form comprising about 0.5 to about 20 mg of AngII wherein the dosage form is formulated for human administration as recited in instant claim 26, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of the Sigma-Aldrich reference and formulate the AngII in an amount of 1 mg or 5 mg into an aqueous dosage form suitable for human administration such that the dosage form can be administered to a patient to treat distributive shock by treating hypotension by following the guidelines and protocols for drug discovery and laboratory research and pharmaceutical development that include the development of a purification process, product formulation for the designed pharmaceutical form and route of administration in human, and stability testing of the final product while being in accordance with the GMP.   An ordinary skilled artisan would have been motivated to follow the Sigma Aldrich teachings as modified by the Product Information reference, Tidmarsh, Chawla, and Maselbas, because following the guidelines and protocols for drug discovery and laboratory research and pharmaceutical development of biologic products in R&D that include the development of a purification process, product formulation for the designed pharmaceutical form and route of administration in human, and stability testing of the final product while being in accordance with the GMP are well-known techniques, and therefore, using the well-known techniques to yield predictable results (i.e., formulating the AngII such that it is suitable for human administration in an R&D setting) is well within the purview of an ordinary skilled artisan.  Furthermore, an ordinary skilled artisan at the time the invention was made would have been motivated to do so because reconstituting the AngII powder in water was known to be aliquoted for R&D purposes and was known to be useful for the regulation of cardiovascular hemodynamics and cardiovascular structure as a vasoconstrictor as taught by the Product Information reference; because formulating AngII into an aqueous dosage form was known to be administered via a continuous infusion to a patient in order to treat hypotension as taught by Tidmarsh; and because formulating AngII into an aqueous dosage form was known to be administered via a continuous infusion to a patient in order to treat distributive shock by treating hypotension as taught by Chawla.
Thus, an ordinary skilled artisan at the time the invention was made would have had a reasonable expectation of success given that the AngII of the Sigma-Aldrich reference was present in individual packs in an amount of 1 mg or 5 mg. Therefore, reconstituting the AngII into an aqueous dosage form such that the dosage form can be administered in to a patient to treat distributive shock by treating hypotension by following the guidelines and protocols for drug discovery and laboratory research and pharmaceutical development that include the development of a purification process, product formulation for the designed pharmaceutical form and route of administration in human, and stability testing of the final product while being in accordance with the GMP would support the formulation of a dosage form comprising AngII in an amount of 1 mg or 5 mg and would support the dosage form being suitable for human administration by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

With respect to a method for treating distributive shock in a human subject by diluting a dosage form comprising about 0.5 to about 20 mg AngII in a pharmaceutically acceptable carrier to provide a diluted solution of AngII and administering the diluted solution of AngII to the subject via continuous intravenous infusion as recited in instant claim 26, with respect to where the pharmaceutically acceptable carrier is a saline solution as recited in instant claim 31, and with respect to where the saline solution is 0.9% sodium chloride as recited in instant claim 32, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of the Sigma-Aldrich reference and administer a diluted solution of AngII in order to treat distributive shock by treating hypotension in a human subject where the diluted solution of AngII is formulated such that a lyophilized powder form of AngII in an amount of 1 mg or 5 mg is diluted in water and/or normal saline as a pharmaceutically acceptable carrier by following the guidelines and protocols for drug discovery and laboratory research and pharmaceutical development that include the development of a purification process, product formulation for the designed pharmaceutical form and route of administration in human, and stability testing of the final product while being in accordance with the GMP thereby providing an aqueous dosage form of AngII.  An ordinary skilled artisan would have been motivated to follow the Sigma Aldrich teachings as modified by the Product Information reference, Tidmarsh, Chawla, and Maselbas, because following the guidelines and protocols for drug discovery and laboratory research and pharmaceutical development of biologic products in R&D that include the development of a purification process, product formulation for the designed pharmaceutical form and route of administration in human, and stability testing of the final product while being in accordance with the GMP are well-known techniques, and therefore, using the well-known techniques to yield predictable results (i.e., formulating the AngII such that it is suitable for human administration in an R&D setting) is well within the purview of an ordinary skilled artisan.  An ordinary skilled artisan at the time the invention was made would have been motivated to do so because reconstituting the lyophilized AngII powder in water was known to be aliquoted for R&D purposes and was known to be useful for the regulation of cardiovascular hemodynamics and cardiovascular structure as a vasoconstrictor as taught by the Product Information reference; and because formulating AngII was known to include diluting AngII in a diluent such as water and/or normal saline where the diluted AngII was known to be administered via continuous intravenous infusion to a human subject in order to treat distributive shock or septic shock by treating hypotension as taught by Chawla. 
Thus, an ordinary skilled artisan at the time the invention was made would have had a reasonable expectation of success given that the AngII of the Sigma-Aldrich reference was present in individual packs in an amount of 1 mg or 5 mg.  Therefore, formulating and diluting the AngII in water and/or normal saline as a pharmaceutically acceptable carrier in accordance with cGMP to provide a diluted dosage solution form of AngII that is then administered to a human subject would support the treatment of distributive shock by treating hypotension in the subject by constituting by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

With respect to where the diluted solution of AngII has a concentration of about 0.005 mg/ml to about 0.01 mg/ml as recited in instant claims 33 and 39, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of the Sigma-Aldrich reference and formulate a lyophilized powder form of AngII in an amount of 1 mg or 5 mg according to cGMP by diluting the AngII in water thereby providing a diluted dosage aqueous solution of AngII where the concentration of AngII ranges from about 0.001 mg/ml to 25 mg/ml such that the diluted dosage aqueous solution of AngII can be administered to a patient to treat distributive shock by treating hypotension.  
An ordinary skilled artisan would have been motivated to follow the Sigma Aldrich teachings as modified by the Product Information reference, Tidmarsh, Chawla, and Maselbas, because following the guidelines and protocols for drug discovery and laboratory research and pharmaceutical development of biologic products in R&D that include the development of a purification process, product formulation for the designed pharmaceutical form and route of administration in human, and stability testing of the final product while being in accordance with the GMP are well-known techniques, and therefore, using the well-known techniques to yield predictable results (i.e., formulating the AngII such that it is suitable for human administration in an R&D setting) is well within the purview of an ordinary skilled artisan.  Furthermore, an ordinary skilled artisan at the time the invention was made would have been motivated to do so because reconstituting the AngII powder in water was known to be aliquoted for R&D purposes and was known to be useful for the regulation of cardiovascular hemodynamics and cardiovascular structure as a vasoconstrictor as taught by the Product Information reference; because formulating compositions with varying concentrations of AngII ranging from about 0.001 mg/ml to 25 mg/ml was known to be administered via a continuous infusion to a patient in order to treat hypotension as taught by Tidmarsh; and because formulating AngII was known to include diluting AngII in a diluent such as water and/or sodium chloride where the diluted AngII was known to be administered via continuous intravenous infusion to a human subject in order to treat distributive shock or septic shock by treating hypotension as taught by Chawla.
Thus, an ordinary skilled artisan at the time the invention was made would have had a reasonable expectation of success given that the AngII of the Sigma-Aldrich reference was present in individual packs in an amount of 1 mg or 5 mg.  Therefore, formulating and diluting the AngII in water as a pharmaceutically acceptable carrier in accordance with cGMP to provide a diluted dosage solution form of AngII in a concentration ranging from about 0.001 mg/ml to 25 mg/ml that is then administered to a human subject would support the treatment of distributive shock by treating hypotension in the subject by constituting by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
Additionally and/or alternatively, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed concentration range of AngII would have been obvious to one of ordinary skill in the art since the claimed range (i.e., about 0.005 mg/mL to about 0.01 mg/mL) overlaps with the prior art concentration range of AngII (i.e., about 0.001 mg/ml to 25 mg/ml).
Additionally and/or alternatively, it is noted that the Sigma Aldrich references teaches that AngII is present in an amount of 1 mg or 5 mg.  The Product Information reference teaches that the AngII can be reconstituted in aqueous solution.  Tidmarsh teaches that AngII concentration varies with a range of about 0.001 mg/ml to 25 mg/ml.  Chawla teaches that formulating AngII in water and/or sodium chloride can be performed by methods known in the art.  The concentration of the AngII in the diluted solution is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of the AngII in the diluted solution needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the concentration of the AngII, such as those taught by Tidmarsh, because an ordinary skilled artisan would have been able to obtain various concentration parameters by adjusting the volume of pharmaceutically acceptable carrier such as water and/or sodium chloride with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of AngII in the diluted solution would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

With respect to where the AngII in the dosage form is in an aqueous solution having an AngII concentration of 2.5 mg/ml as recited in instant claim 35, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of the Sigma-Aldrich reference and formulate a lyophilized powder form of AngII in an amount of 1 mg or 5 mg according to cGMP by reconstituting the AngII in water thereby providing a dosage aqueous solution of AngII where the concentration of AngII is 2.5 mg/ml.  An ordinary skilled artisan would have been motivated to follow the Sigma Aldrich teachings as modified by the Product Information reference, Tidmarsh, Chawla, and Maselbas, because following the guidelines and protocols for drug discovery and laboratory research and pharmaceutical development of biologic products in R&D that include the development of a purification process, product formulation for the designed pharmaceutical form and route of administration in human, and stability testing of the final product while being in accordance with the GMP are well-known techniques, and therefore, using the well-known techniques to yield predictable results (i.e., formulating the AngII such that it is suitable for human administration in an R&D setting) is well within the purview of an ordinary skilled artisan.  Furthermore, an ordinary skilled artisan at the time the invention was made would have been motivated to do so because reconstituting the AngII powder in water was known to be aliquoted for R&D purposes and was known to be useful for the regulation of cardiovascular hemodynamics and cardiovascular structure as a vasoconstrictor as taught by the Product Information reference; because formulating compositions with varying concentrations of AngII ranging from about 0.001 mg/ml to 25 mg/ml with a specific embodiment of 2.5 mg/ml was known to be administered via a continuous infusion to a patient in order to treat hypotension as taught by Tidmarsh; and because formulating AngII was known to include diluting AngII in a diluent such as water and/or sodium chloride where the diluted AngII was known to be administered via continuous intravenous infusion to a human subject in order to treat distributive shock or septic shock by treating hypotension as taught by Chawla.
Thus, an ordinary skilled artisan at the time the invention was made would have had a reasonable expectation of success given that the AngII of the Sigma-Aldrich reference was present in individual packs in an amount of 1 mg or 5 mg.  Therefore, formulating and reconstituting the AngII in water in accordance with cGMP to provide a dosage aqueous solution form of AngII in a concentration of 2.5 mg/ml would support the treatment of distributive shock by treating hypotension in the subject by constituting by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
Additionally and/or alternatively, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed concentration of AngII would have been obvious to one of ordinary skill in the art since the claimed concentration (i.e., 2.5 mg/mL) overlaps with the prior art concentration range of AngII (i.e., about 0.001 mg/ml to 25 mg/ml).
Additionally and/or alternatively, it is noted that the Sigma Aldrich references teaches that AngII is present in an amount of 1 mg or 5 mg.  The Product Information reference teaches that the AngII can be reconstituted in aqueous solution.  Tidmarsh teaches that AngII concentration varies with a range of about 0.001 mg/ml to 25 mg/ml with a specific embodiment of 2.5 mg/ml.  Chawla teaches that formulating AngII in water and/or sodium chloride can be performed by methods known in the art.  The concentration of the AngII in the dosage form is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of the AngII in the dosage form needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the concentration of the AngII, such as those taught by Tidmarsh, because an ordinary skilled artisan would have been able to obtain various concentration parameters by adjusting the volume of a pharmaceutically acceptable carrier such as water with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of AngII in the dosage form would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

With respect to where the dosage form comprises about 1 ml of the aqueous solution as recited in instant claim 36, it is noted that the Sigma Aldrich reference teaches that AngII is present in an amount of 1 mg or 5 mg.  The Product Information reference teaches that the AngII can be reconstituted in aqueous solution.  Tidmarsh teaches that AngII concentration varies with a range of about 0.001 mg/ml to 25 mg/ml with a specific embodiment of 2.5 mg/ml.  Chawla teaches that formulating AngII in water and/or sodium chloride can be performed by methods known in the art.  The second Sigma Aldrich reference teaches guidelines for dissolving several peptides where 0.1% acetic acid/water to yield a target concentration of 1-5 mg/ml and sonicate the sample thereby encompassing 2.5 mg/ml and resulting in a volume of water ranging from 0.2 ml to 5 ml.  The concentration of the AngII and the volume of water in the dosage form are clearly result specific parameters that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of the AngII and the volume of water in the dosage form needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the concentration of the AngII, such as those taught by Tidmarsh, and the volume of water because an ordinary skilled artisan would have been able to obtain various concentration and volume parameters by adjusting the volume of the water with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of AngII and the volume of water in the dosage form would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the instantly claimed invention is nonobvious because (1) the Examiner fails to provide motivation to convert the multi-dose, non-sterile, R&D use only (non-GMP) form of the Sigma-Aldrich reference to a single dose form for treating distributive shock in a human patient (See Applicant’s Response received on 10/6/22, pgs. 7-9); and (2) the Examiner’s apparent need to cite a combination of ten references suggests that the present rejection relies on impermissible hindsight reconstruction (See Applicant’s Response received on 10/6/22, pg. 9).

Response to Arguments
Applicant's arguments filed 10/6/22 for claims 26, 31-33, and 35-39 as being unpatentable under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons. 
	In response to Applicant’s argument, i.e., the Examiner fails to provide motivation to convert the multi-dose, non-sterile, R&D use only (non-GMP) form of the Sigma-Aldrich reference to a single dose form for treating distributive shock in a human patient, it is found unpersuasive.  As stated in the “Response to Amendments” section above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  riefly, the Sigma-Aldrich reference teaches that AngII is present in the form of a powder in a pack in an amount of 1 mg or 5 mg (See the Sigma-Aldrich reference, pg. 1).  The Product Information reference teaches that a lyophilized powder form of AngII in an amount of 1 mg or 5 mg can be reconstituted (i.e., same as diluting) in water in order to form an aqueous solution that can then be aliquoted.  Maselbas suggests the need to formulate a biologic product into a designated pharmaceutical form and route of administration in human and ensuring that manufacture of the biologic product is in accordance with (GMP).  The second Sigma Aldrich reference teaches guidelines for dissolving several peptides where 0.1% acetic acid/water to yield a target concentration of 1-5 mg/ml and sonicate the sample.  Tidmarsh teaches hat a composition comprising AngII can be formulated with varying concentrations of AngII including concentrations ranging from about 1 mcg/ml to 1000 mcg/ml (i.e., 0.001 mg/ml to 1 mg/ml) or from about 1 to 25 mg/ml with a specific concentration of about 2.5 mg/ml (See Tidmarsh specification, pg. 10, 2nd paragraph).  Chawla teaches administering AngII to a human patient having high output shock (i.e., distributive shock) or shock such as septic shock where AngII is formulated in a diluent such as water and/or sodium chloride in order to be administered to a human subject via continuous intravenous infusion.  Therefore, the Examiner maintains that an ordinary skilled artisan would be motivated with a reasonable expectation of success to dilute a lyophilized powder form of AngII in an amount of 1 mg or 5 mg in water according to cGMP where the amount of water results in an AngII concentration ranging from about 0.005 mg/ml to about 0.01 mg/ml, and then administering the diluted solution of AngII to a human subject via continuous intravenous infusion.
Thus, the Examiner is not suggesting that the AngII product taught by the Sigma-Aldrich reference is being administered to a human patient without any further processing.  As such, although the Sigma-Aldrich reference teaches that the AngII is for R&D use only, Declarant fails to recognize that the rejection is based on a combination of references and not solely on the Sigma-Aldrich reference.  As discussed in the rejection below, R&D encompasses three stages.  Following the drug development research stage, drug candidates are then elevated to the clinical research stage, which involves three phases of clinical trials as evidenced by the Eisai reference (See the Eisai reference, pg. 1, 1st paragraph) (emphasis added).  Since clinical trials include administering a pharmaceutical product to humans, it must follow that the pharmaceutical product is sterilized and/or formulated under GMP procedures such that the pharmaceutical product is safe for human administration.  The Sigma-Aldrich reference simply teaches a raw AngII product. Thus, the question is whether an ordinary skilled artisan would be motivated to take this raw AngII product and perform the necessary techniques/procedures in order for the AngII product to be administered to a human patient to treat distributive shock.  In light of the combined teachings of the Product Information reference, Tidmarsh, Chawla, and Maselbas, the answer to this question is yes because an ordinary skilled artisan would routinely undergo known techniques and procedures in order to formulate the raw AngII product for human administration, especially since clinical trials are part of R&D.  
Furthermore, generally speaking, it is acknowledged that FDA approval of drug candidate based on clinical trials is limited to a small number of drug candidates where regulatory requirements for scaled-up commercial production can be extremely time consuming and costly as taught by Kulp (note: no copy of this supporting document has been provided).  However, Applicants are respectfully reminded that FDA guidelines for drug approval are distinct from the statutes governing patents.  The question under 35 USC 103(a) is whether it would be obvious to an ordinary skilled artisan to achieve the claimed invention with a reasonable expectation of success.  Pursuant to MPEP 2143.02(II), obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  As discussed in the rejection above, an ordinary skilled artisan would be well-versed in the techniques and procedures necessary to formulate a raw protein product for human administration.  Moreover, the teachings of Tidmarsh and Chawla demonstrate that AngII is known to treat distributive shock in a human patient when administered at the instantly claimed concentration, i.e., about 0.005 mg/ml to about 0.01 mg/ml or 2.5 mg/ml, in claims 33, 35, and 39.  As such, a generally high failure rate of drug candidates in a clinical trial setting is not applicable, nor does it demonstrate an unreasonable expectation of success in the instant case because AngII is already known to exhibit efficacy in treating distributive shock in a human patient in the claimed concentration.  
Therefore, the Examiner maintains that by following the well-known guidelines and protocols for drug discovery and laboratory research and pharmaceutical development of biologic products in R&D that include the development of a purification process, product formulation for the designed pharmaceutical form and route of administration in human, and stability testing of the final product while being in accordance with the GMP, an ordinary skilled artisan would be motivated with a reasonable expectation of success to use these well-known guidelines and protocols to yield predictable results of reconstituting/diluting/formulating AngII such that it is suitable for human administration in an R&D clinical setting examining the treatment of distributive shock in a human patient.
Regarding whether the AngII dosage form is for multi- or single use, it is noted that there is no indication in the Sigma-Aldrich reference that the vials of AngII in an amount of 1 mg or 5 mg are exclusively for multi-use.  Rather, the Sigma-Aldrich reference does not specify either way; meaning, whether the vials of AngII are to be used in a multi-use or single use.  Thus, contrary to Applicant’s argument, the combination of references do not teach or suggest a dosage form of AngII for multi-use.  
Regarding the rapid preparation and administration of AngII, it is noted that the features upon which applicant relies (i.e., rapid preparation and administration of AngII) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Although the claimed invention encompassing diluting a dosage form of AngII and administering this diluted dosage form of AngII, there is no recitation of the timing of these steps.  For example, a dosage form of AngII can be diluting at time zero point and administered days later.  Thus, contrary to Applicant’s argument, the instantly claimed invention does not encompass rapid preparation of administration of AngII.  
In response to Applicant's second argument, i.e., the Examiner’s apparent need to cite a combination of ten references suggests that the present rejection relies on impermissible hindsight reconstruction, it is found unpersuasive.  The examiner combining an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  It is noted that Applicant’s characterization of the number of references relied upon is not accurate.  Rather, the amended rejection is based on 6 references and evidenced by 3 references. As discussed supra, the combination of references render the instantly claimed invention obvious.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed supra in response to Applicant’s first argument, each reference provides a teaching and/or suggestion to render the instantly claimed invention obvious.  Therefore, contrary to Applicant’s argument, the Examiner is not utilizing hindsight reasoning in order to render the instantly claimed invention obvious. 
 Accordingly, the rejection of claims 26, 31-33, and 35-39 is maintained as Applicants’ arguments are found unpersuasive. 

Examiner Comment
	The Examiner would like to acknowledge that a nonstatutory double patenting rejection over parent application no. 16/220,901 is not necessitated because the instant application is a divisional application resulting from a restriction requirement in the instant application.  Therefore, pursuant under 35 USC 121, a nonstatutory double patenting rejection cannot be made. See MPEP 804.01 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                   /THEA D' AMBROSIO/Primary Examiner, Art Unit 1654